Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 4 November 1799
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


          
            Dr. Sir,
            N. York Novr. 4th. 1799
          
          I expressed to you my wish in conversation that you would be so good as to fix upon and name to me characters for Officers of the Inspector Department within your Command. Inclosed are letters lately received respecting Major Beale for your information
          Major Campbell you will remember is also a respectable Candidate for Division Inspector. Capt. E. Taylor is appointed a Brigade Inspector—
        